        Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 1 of 18



John A. Kawai, SBN 260120
CARPENTER, ZUCKERMAN, & ROWLEY
407 Bryant Circle, Suite F
Ojai, CA 93023
805-272-4001
jk@czrlaw.com
Attorney for Plaintiffs

Carol L. Hepburn, Pro Hac Vice Pending
CAROL L. HEPBURN, P.S.
200 First Ave. West, Suite 550
Seattle, WA 98119
(206) 957-7272
(206) 957-7273 fax
Email: carol@hepburnlaw.net
Attorneys for Plaintiffs Lily, Sarah, Skylar,
Savannah, Sally, Sierra, Violet, Amy, Jessica,
Casseaopeia, and Jenny

Deborah A. Bianco, Pro Hac Vice Pending
DEBORAH A. BIANCO, PLLC
14535 Bel-Red Road, #201
Bellevue, WA 98007
Phone: 425-747-4500
Email: deb@debbiancolaw.com
Attorney for Maureen, Pia, Mya, Ava


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

“LILY,” “SARAH,” JANE DOE as court
appointed conservator for “SKYLAR” and
“SAVANNAH,” minors, JOHN DOE as             Case No: 3:19-cv-1897
court appointed conservator for “SALLY”
and “SIERRA,” minors, “MAUREEN,”            COMPLAINT
WILLIAM L.E. DUSSAULT as Guardian
ad Litem for “VIOLET,” minor, JANE ROE
as next friend for “PIA,” “MYA,” “AVA,”
minors, “AMY,” “JESSICA,”                    Jury Trial Demanded
“CASSEAOPEIA,” and “JENNY,”

                           Plaintiffs,

v.
           Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 2 of 18



 GERARD JONES,

                             Defendant.




      The Plaintiffs, on their own behalf and by their corresponding next friends as

indicated, and through their attorneys of record, John A. Kawai of Carpenter, Zuckerman

& Rowley, Carol L. Hepburn of Carol L. Hepburn, P.S., and Deborah A. Bianco of

Deborah A. Bianco, PLLC, allege for their complaint as follows:

                                NATURE OF THE ACTION

      1.      This is a suit for damages arising out of the Defendant’s violations of

federal criminal child pornography statutes 18 U.S.C. § 2252 (a)(2) and (b)(1), and 18

U.S.C. § 2252 (a)(4)(B) and (b)(2).

      2.      18 U.S.C. § 2255(a) allows victims of child pornography under section

2252 to recover the actual damages such person sustains or liquidated damages in the

amount of $150,000 per victim, and reasonable attorney’s fees. The Court may also

award punitive damages and grant such other preliminary and equitable relief as the

Court determines to be appropriate.

                                          PARTIES

      3.      “Lily” is currently an adult and resides outside the state of California.

      4.      “Lily” is the pseudonym for the victim depicted in the Vicky child

pornography series.

      5.      “Sarah” is currently an adult and resides outside the state of California.

      6.      “Sarah” is the pseudonym for the victim depicted in the Marineland child

pornography series.
            Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 3 of 18



       7.      Jane Doe is the mother of “Skylar” and “Savannah” and has been

appointed by her local court as conservator for “Skylar” and “Savannah” who are minors

and reside outside the state of California.

       8.      “Skylar” is a pseudonym for a victim depicted in the Jan_Socks child

pornography series.

       9.      “Savannah” is a pseudonym for a victim depicted in the Jan_Socks child

pornography series.

       10.     John Doe is the father of “Sally” and “Sierra” and has been appointed by

his local court as conservator for “Sally” and “Sierra” who are minors and reside outside

the state of California.

       11.     “Sally” is a pseudonym for a victim depicted in the Jan_Socks child

pornography series.

       12.     “Sierra” is a pseudonym for a victim depicted in the Jan_Socks child

pornography series.

       13.     “Maureen” is currently an adult and resides outside the state of California.

       14.     “Maureen” is a pseudonym for a victim depicted in the Lighthouse child

pornography series.

       15.     William L.E. Dussault, as the court appointed Guardian ad Litem for

“Violet” who is a minor and resides outside the state of California.

       16.      “Violet” is a pseudonym for the victim depicted in the At School child

pornography series.
           Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 4 of 18



         17.   Jane Roe is a pseudonym for “Pia,” “Mya,” and “Ava’s” mother and acts as

Next Friend for “Pia,” “Mya,” and “Ava” who are minors and reside outside the state of

California.

         18.   “Pia” is a pseudonym for a victim depicted in the Sweet Sugar child

pornography series.

         19.   “Mya” is a pseudonym for a victim depicted in the Sweet Sugar child

pornography series.

         20.   “Ava” is a pseudonym for a victim depicted in the Sweet Sugar child

pornography series.

         21.   “Amy” is currently an adult and resides outside the state of California.

         22.   “Amy is a pseudonym for the victim depicted in the Misty child

pornography series.

         23.   “Jessica” is currently an adult and resides outside the state of California.

         24.   “Jessica” is a pseudonym for the victim depicted in the Jessica child

pornography series.

         25.   “Casseaopeia” is currently an adult and resides outside the state of

California.

         26.   “Casseaopeia” is a pseudonym for a victim depicted in the Lighthouse

pornography series.

         27.   “Jenny” is currently an adult and resides outside the state of California.

         28.   “Jenny” is a pseudonym for the victim of the Jenny child pornography

series
           Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 5 of 18



        29.     The defendant is an adult currently in the custody of the United States

Bureau of Prisons.

        30.     On information and belief, the defendant resided in this district prior to his

incarceration.

                                JURISDICTION AND VENUE

        31.     Federal subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331

because this is a civil action arising under 18 U.S.C. § 2255.

        32.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

(i) this is a civil action brought in the judicial district where the Defendant resides and (ii)

a substantial part of the events or omissions giving rise to the Plaintiffs’ claims occurred

in this judicial district.

                                 FACTUAL BACKGROUND

The Defendant Possessed Child Pornography Depicting Lily in Violation of 18 U.S.C. §
                                2252(a)(2) and §2252(a)(4)(B)

        33.     When Lily was ten and eleven years old, or younger, she was forced to

perform sexual acts primarily for the purpose of producing child pornography images

and videos.

        34.     These images and videos are distributed over the Internet and are known

as the “Vicky” child pornography series. These images and videos constitute child

pornography within the meaning of 18 U.S.C. § 2256(8).

        35.     On information and belief, these images and videos depict Lily as a

prepubescent minor child being raped, sodomized, put in bondage, and forced to

perform scripted sex acts with an adult male. They are images and videos depicting

child rape and sexual exploitation.
            Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 6 of 18



       36.     These images and videos of Lily childhood sexual abuse are widely

traded—by barter and commercial transaction—over the internet. The never-ending

circulation of this material keeps Lily’s original abuse constantly alive and present for

her in everyday life. If her child pornography images were not possessed and circulated

by others, Lily might have been able to obtain the treatment necessary to overcome the

damage caused by her original childhood sexual abuse and live a normal life.

       37.     Lily has been and will continue to suffer personal injury by the distribution

and possession of child pornography depicting her by persons including the Defendant.

The permanent harm she has proximately suffered includes but is not limited to extreme

and permanent emotional distress with physical manifestations, interference with her

normal development and educational progress, lifelong loss of income earning capacity,

loss of past and future wages, past and future expenses for medical and psychological

treatment, loss of enjoyment of life, and other losses to be described and proven at trial

of this matter.

              The Defendant Possessed Child Pornography Depicting Sarah
                  in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       38.     Sarah was groomed for sexual exploitation from the time she was five

years old. From that age until age eleven, she was raped, forced to have sex with an

adult male and with other female children her age, forced to have sexual encounters

with an animal, and made to pose and dance provocatively for the camera. Sarah was

required to perform these sex acts in front of a web cam which recorded the events and

broadcasted her sexual exploitation to another adult who was watching from a remote

location. The sexual acts performed by Sarah were digitized for distribution on the

internet.
          Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 7 of 18



       39.     Images and videos of Sarah have been and continue to be widely

circulated on the internet and are known as the “Marineland” child pornography series.

These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

       40.     Sarah has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting her by persons including the

Defendant. The permanent harm she has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference

with her normal development and educational progress, lifelong loss of income earning

capacity, loss of past and future wages, past and future expenses for medical and

psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial of this matter.

 The Defendant Possessed Child Pornography Depicting Skylar, Savannah, Sally, and
             Sierra in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       41.     Skylar, Savannah, Sally, and Sierra, minor females, were forced from a

young age over an extended period of time to have sexual encounters with an adult

male. These sexual acts were photographed and videoed for purposes of distribution

over the internet.

       42.     Images and videos of Skylar, Savannah, Sally, and Sierra have been and

continue to be widely circulated on the internet and are known as the “Jan_Socks” child

pornography series. These images and videos constitute child pornography within the

meaning of 18 U.S.C. § 2256(8).

       43.     Skylar, Savannah, Sally, and Sierra have been and will continue to suffer

personal injury by the distribution and possession of child pornography depicting them
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 8 of 18



by persons including the Defendant. The permanent harm they have proximately

suffered includes but is not limited to extreme and permanent emotional distress with

physical manifestations, interference with their normal development and educational

progress, lifelong loss of income earning capacity, loss of past and future wages, past

and future expenses for medical and psychological treatment, loss of enjoyment of life,

and other losses to be described and proven at trial of this matter.

             The Defendant Possessed Child Pornography Depicting Maureen
                 in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       44.     From the time Maureen was a toddler until she was approximately 8 years

old she was raped, sodomized, and forced to endure sexual assaults by an unrelated

adult male who required Maureen to perform sex acts which he videotaped and shared

with others, taking requests from others and forcing Maureen to perform the requests

made by third parties.

       45.     Images and videos of Maureen have been and continue to be widely

circulated on the internet and are known as the “Lighthouse” child pornography series.

These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

       46.     Maureen has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting her by persons including the

Defendant. The permanent harm she has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference

with her normal development and educational progress, lifelong loss of income earning

capacity, loss of past and future wages, past and future expenses for medical and
          Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 9 of 18



psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial of this matter.

              The Defendant Possessed Child Pornography Depicting Violet
                 in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       47.     Violet, a minor female, was forced from a young age over an

extended period of time to have sexual encounters with an adult male. These sexual

acts were photographed and videoed for purposes of distribution over the Internet.

       48.     Images and videos of Violet have been and continue to be widely

circulated on the Internet and are known as the “At School” child pornography series.

These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

       49.     Violet has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting her by persons including the

Defendant. The permanent harm she has proximately suffered includes but is not

limited to extreme and permanent emotional distress with physical manifestations,

interference with her normal development and educational progress, lifelong loss of

income earning capacity, loss of past and future wages, past and future expenses for

medical and psychological treatment, loss of enjoyment of life, and other losses to be

described and proven at trial of this matter.

                 The Defendant Possessed Child Pornography Depicting
      Pia, Mya, and Ava in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       50.     Pia, Mya, and Ava, minor females, were groomed from a young age over

an extended period of time to have sexual encounters with an adult male. These sexual

acts were photographed and videoed for purposes of distribution over the Internet. The
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 10 of 18



images show the children engaging in provocative and sexualized behaviors, as well as

sex acts.

       51.    Images and videos of Pia, Mya, and Ava have been and continue to be

widely circulated on the Internet and are known as the “Sweet Sugar” child pornography

series. These images and videos constitute child pornography within the meaning of

18 U.S.C. § 2256(8).

       52.    Pia, Mya, and Ava have been and will continue to suffer personal injury by

the distribution and possession of child pornography depicting them by persons

including the Defendant. The permanent harm they have proximately suffered includes

but is not limited to extreme and permanent emotional distress with physical

manifestations, interference with their normal development and educational progress,

lifelong loss of income earning capacity, loss of past and future wages, past and future

expenses for medical and psychological treatment, loss of enjoyment of life, and other

losses to be described and proven at trial of this matter.

              The Defendant Possessed Child Pornography Depicting Amy
                in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       53.    Amy was eight and nine years old when she was repeatedly raped and

sexually exploited by an adult male in order to produce child pornography. The images

and videos of her abuse memorialize Amy being forced to endure rape, cunnilingus,

fellatio, and digital penetration as a young child. Amy was sexually abused specifically

for the purpose of producing child sex abuse images including child pornography the

Defendant was ultimately convicted of possessing.
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 11 of 18



       54.        Images and videos of Amy have been and continue to be widely circulated

on the Internet and are known as the “Misty” child pornography series. These images

and videos constitute child pornography within the meaning of 18 U.S.C. § 2256(8).

       55.        Amy has been and will continue to suffer personal injury by the distribution

and possession of child pornography depicting her by persons including the Defendant.

The permanent harm she has proximately suffered includes but is not limited to extreme

and permanent emotional distress with physical manifestations, interference with her

normal development and educational progress, lifelong loss of income earning capacity,

loss of past and future wages, past and future expenses for medical and psychological

treatment, loss of enjoyment of life, and other losses to be described and proven at trial

in this matter.

             The Defendant Possessed Child Pornography Depicting Jessica
                    in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       56.        From infancy to approximately four years old, Jessica was sodomized,

subjected to oral sex, and otherwise sexually abused and exploited by multiple adult

men. The sexual abuse of Jessica was digitized for distribution on the Internet.

       57.        Images and videos of Jessica have been and continue to be widely

circulated on the Internet and are known as the “Jessica” child pornography series.

These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

       58.        Jessica has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting her by persons including the

Defendant. The permanent harm she has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 12 of 18



with her normal development and educational progress, lifelong loss of income earning

capacity, loss of past and future wages, past and future expenses for medical and

psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial in this matter.

          The Defendant Possessed Child Pornography Depicting Casseaopeia
                 in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       59.     When Casseaopeia was approximately one to ten years old, she was

violently raped and sexually exploited by two adult men in order to produce child sex

abuse images. These adult males “rented” Casseaopeia to other child molesters and

pedophiles who raped and sexually assaulted her. The primary reason Casseaopeia

was repeatedly forced to endure vaginal, anal, and oral penetration of adult men’s

fingers, penises, and other objects was to create and distribute child pornography. If she

refused to participate, the men would physically hit and threaten her.

       60.     Images and videos of Casseaopeia have been and continue to be widely

circulated on the Internet and are known as the “Lighthouse” child pornography series.

These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

       61.     Casseaopeia has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting her by persons including the

Defendant. The permanent harm she has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference

with her normal development and educational progress, lifelong loss of income earning

capacity, loss of past and future wages, past and future expenses for medical and
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 13 of 18



psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial in this matter.

              The Defendant Possessed Child Pornography Depicting Jenny
                 in Violation of 18 U.S.C. § 2252(a)(2) and §2252(a)(4)(B)

       62.     From approximately age six to eight years old, Jenny was sexually

molested and assaulted by an adult man. Jenny was repeatedly raped and forced to

perform fellatio on an adult man. Jenny was also bound and forced to perform sexual

acts on an animal. The abuser forced Jenny to watch child pornography in order to

groom her for sexual exploitation. The sexual abuse of Jenny was digitized for

distribution on the Internet.

       63.     Images and videos of Jenny have been and continue to be widely

circulated on the Internet and are known as the “Jenny” child pornography series. These

images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

       64.     Jenny has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting her by persons including the

Defendant. The permanent harm she has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference

with her normal development and educational progress, lifelong loss of income earning

capacity, loss of past and future wages, past and future expenses for medical and

psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial in this matter.
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 14 of 18



                          The Defendant Possessed the Plaintiffs’
                          Child Pornography Images and Videos

       65.     On December 29, 2016 property was seized from the Defendant. Child

Victim Identification Program (CVIP) analysts at the National Center for Missing and

Exploited Children (NCMEC) matched child pornography images on the Defendant’s

computer to child pornography images of Plaintiffs in NCMEC’s database and notified

the government of its findings in a CVIP report.

       66.     Upon information and belief, this CVIP report was supplied to the

Defendant’s criminal defense attorney.

       67.     Upon information and belief, the Defendant’s criminal defense attorney

had ample resources to examine and challenge the victim identification contained in the

CVIP report.

       68.     On February 7, 2017, Defendant was indicted in the United States District

Court for the Northern District of California with knowingly distributing visual depictions

of minors engaging in sexually explicit conduct (child pornography) in violation of 18

U.S.C. §2252(a)(2) and (b)(1) and knowingly possessing matter with contained at least

one visual depiction of a minor engaging in sexually explicit conduct in violation of 18

U.S.C. §2252(a)(4)(B) and (b)(2).

       69.     In late 2017, Plaintiffs, and each of them first received notice of their

images having been among those possessed by Defendant.

       70.     On April 2, 2018, the Defendant entered a plea of guilty to both counts in

the indictment, and on August 14, 2018, the Defendant was sentenced.
            Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 15 of 18



                 THE PLAINTIFFS’ RIGHT TO PROCEED UNDER A PSEUDONYM

           71.     Concomitant with this complaint, the Plaintiffs have moved for permission

to proceed in this case using pseudonyms in accordance with the applicable law in this

circuit.

           72.     According to Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058,

1068 (9th Cir. 2000), “a party may preserve his or her anonymity in judicial proceedings

in special circumstances when the party’s need for anonymity outweighs prejudice to

the opposing party and the public’s interest in knowing the party’s identity.”

           73.     As outlined in their Motion to Proceed Under a Pseudonym, the Plaintiffs’

need for anonymity outweighs any prejudice to the Defendant or the public’s interest in

knowing their identity.

                                   FIRST CLAIM FOR RELIEF
                                      18 U.S.C. § 2255(a)

           74.     The Plaintiffs repeat and re–allege all prior paragraphs.

           75.     18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides

that any person who is a victim of a violation of 18 U.S.C. § 2252A(a)(5)(B) and who

suffers personal injury as a result of such violation shall recover the actual damages

such person sustains or liquidated damages in the amount of $150,000 per victim, and

reasonable attorney’s fees.

           76.     The Defendant pleaded guilty of violating the federal child pornography

crimes found at 18 U.S.C. §2252(a)(2) and (b)(1), and 18 U.S.C. § 2252(a)(2) and

§2252(a)(4)(B).

           77.     18 U.S.C. § 2252A(a)(2) provides that any person commits a federal crime

who:
         Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 16 of 18



               knowingly receives, or distributes, any visual depiction using
               any means or facility of interstate or foreign commerce or that
               has been mailed, or has been shipped or transported in or
               affecting interstate or foreign commerce, or which contains
               materials which have been mailed or so shipped or
               transported, by any means including by computer, or
               knowingly reproduces any visual depiction for distribution
               using any means or facility of interstate or foreign commerce
               or in or affecting interstate or foreign commerce or through
               the mails, if (a) the producing of such visual depiction
               involves the use of a minor engaging in sexually explicit
               conduct; and (b) such visual depiction is of such conduct.

       78.     The Defendant pleaded guilty to knowingly distributing material containing

images of the Plaintiffs’ child pornography in violation of federal child pornography laws.

       79.     18 U.S.C. §2252(a)(4)(B) provides that any person commits a federal

crime who:

               knowingly possesses, or knowingly accesses with intent to
               view, 1 or more books, magazines, periodicals, films, video
               tapes, or other matter which contain any visual depiction that
               has been mailed, or has been shipped or transported using
               any means or facility of interstate or foreign commerce or in
               or affecting interstate or foreign commerce, or which was
               produced using materials which have been mailed or so
               shipped or transported, by any means including a computer
               if (i) the producing of such visual depiction involves the use
               of a minor engaging in sexually explicit conduct; and (ii) such
               visual depiction is of such conduct.

       80.     The defendant pleaded guilty to knowingly possessing material containing

images of the Plaintiffs’ child pornography in violation of federal child pornography laws.

       81.     The Plaintiffs suffered personal injury as a result of the Defendant’s

violation of 18 U.S.C. §2252(a)(2) and 18 U.S.C. §2252(a)(4)(B). The Plaintiffs are

electing liquidated damages in the amount of $150,000 each and reasonable attorney’s

fees, prejudgment and post-judgment interest, and such other relief as the Court deems

appropriate.
           Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 17 of 18



                                   RELIEF REQUESTED

       WHEREFORE, the Plaintiffs each request judgment against the Defendant as

follows:

       82.     Liquidated damages in the amount of $150,000 each pursuant to

18 U.S.C. § 2255(a);

       83.     Punitive damages in an amount sufficient to punish the Defendant and

deter others from like conduct pursuant to 18 U.S.C. § 2255(a) and the common law;

       84.     Reasonable attorney’s fees pursuant to 18 U.S.C. § 2255(a);

       85.     Pre-judgment and post-judgment interest;

       86.     Such other preliminary and equitable relief as the Court determines to be

appropriate pursuant to 18 U.S.C. § 2255(a);

       87.     Any relief within the Court’s jurisdiction appropriate to the proof, whether

or not demanded; and

       88.     Such other and further relief as the Court deems just and proper.

Dated this 9th day of April, 2019 at Irvine, California.

 CARPENTER, ZUCKERMAN, &
 ROWLEY

 By__/s John A. Kawai________
 JOHN A. KAWAI, ESQ.
 California SBN 260120
 CARPENTER, ZUCKERMAN &
 ROWLEY, LLP
 407 Bryant Circle, Suite F
 Ojai, CA 93023
 Tel.: (805)272-4001
 Fax: (805)719-6858
 Email: Team3@czrlaw.com
        Case 3:19-cv-01897-VC Document 1 Filed 04/09/19 Page 18 of 18




CAROL L. HEPBURN, P.S.

By_/s Carol L. Hepburn_________
Carol L. Hepburn , Pro Hac Vice
200 First Ave. West, Suite 550
Seattle, WA 98119
(206) 957-7272
(206) 957-7273 fax
Email: carol@hepburnlaw.net
Attorneys for Plaintiffs Lily, Sarah, Skylar,
Savannah, Sally, Sierra, Violet, Amy,
Jessica, Casseaopia, and Jenny




DEBORAH A. BIANCO, PLLC

By_/s Deborah A. Bianco________
Deborah A. Bianco, Pro Hac Vice
14535 Bel-Red Road, #201
Bellevue, WA 98007
Phone: 425-747-4500
Email: deb@debbiancolaw.com
Attorney for Maureen, Pia, Mya, Ava
